Citation Nr: 1750421	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-07 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for depression.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to March 1962.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from rating decisions dated October 2008 and August 2010 by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Baltimore, Maryland and Cleveland, Ohio.  Jurisdiction over the Veteran's claim is currently with the RO in Baltimore, Maryland.  

In the October 2008 rating decision the RO granted service connection and assigned a 30 percent disability rating effective June 24, 2008.  The Veteran did not file a notice of disagreement, but filed a cumulative medical progress note in August 2009.  In the August 2010 rating decision the RO denied a disability rating in excess of 30 percent.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the entire appeal period, the Veteran's service-connected depression has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to symptoms such as depression, sleep impairment, social isolation, and impaired mood; social and occupational impairment with deficiencies in most areas is not shown.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Increased Disability Rating

The Veteran contends that his depression symptomatology is more severe than contemplated by the disability rating assigned.  The Veteran's depression is currently rated as 30 percent disabling, effective June 24, 2008.  

Psychiatric disabilities, such as depression, are evaluated under the General Rating Formula for Mental Disorders (pertinent portions listed below).  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under the General Rating Formula for Mental Disorders, a 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the DSM-5 has now been officially released and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  The Board notes, however, because some of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.   

Further, the United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.

Factual Background and Analysis

The Veteran contends that his depression warrants an initial rating in excess of 30 percent.  For the reasons explained below, the Board finds that a disability rating of 50 percent, but no higher, is warranted for the entire timeframe on appeal.  

In a VA trauma medical note dated June 2008, the Veteran was assessed as negative for depression, as he denied feelings of hopelessness and loss of pleasure.  

The Veteran was afforded a VA examination in September 2008.  He reported sleep impairment and monthly panic attacks.  With respect to his home and work life, the Veteran reported being married for 49 years, describing his relationship with his wife and four children as close.  He described his social life as having several friends and engaging in activities such as playing cards and golf, and spending time with his grandchildren.  He worked as an electrician and a postal carrier, retiring in 2002.  The cause of retirement was reported as being eligible by age or duration of work.  

Mental status examination showed friendly and cooperative attitude.  His affect was listed as constricted, mood as depressed and his impulse control as good.  His attention was listed as intact and his orientation as being intact to all three spheres, as well as able to do serial 7's and spell a word forward and backward.  Remote, recent, and immediate memory were all listed as normal.

The Veteran did not present with inappropriate behavior, hallucinations obsessive/ritualistic behavior, homicidal or suicidal thoughts.  It was noted that the Veteran has the ability to maintain minimum personal hygiene.  Problems with activities of daily living were also noted, rating them as severe when it comes to shopping, traveling and other recreational activities and moderate with respect to household chores and engaging in sports or exercise.  

The examiner noted the Veteran's psychiatric history, which went as far back as two years prior.  The history described a time where he was not sleeping well most nights and where he gave up golf and other activities.  His wife reported that at that time he was not "fun."

The examiner opined that the Veteran has total occupational and social impairment due to mental disorder signs and symptoms.  She noted that he appeared visibly uncomfortable, unable to sit in one position during the interview.  She also opined that he is unable to manage gainful employment due to physical pain, and the distraction it causes.  She diagnosed him with depression, mild.  He was assigned a GAF score of 60.

In a VA medical note dated January 2009, the Veteran was assessed as negative for depression, as he denied feelings of hopelessness and loss of pleasure.  

The Veteran was afforded another VA examination in January 2010.  He reported a worsening of symptoms since the last VA examination, stating increased difficulties falling asleep, increased feelings of helplessness and hopelessness, feeling more irritable and more socially isolated, and having problems of concentration and attention.  He stated that the frequency of the symptoms is daily, with a high severity and constant duration.  He reported his preference to stay at home and stated that his physical problems were the reason for his retirement.  

Mental status examination showed an alert male, appropriately groomed, good personal hygiene, with very depressed mood, affect appropriate to thought content and mood, thought process logical, coherent and goal oriented.  His cognitive functions were noted as moderately impaired in the area of concentration and attention.  The Veteran was well-oriented to person, place, time and purpose, with no deficiencies of cognition or memory, and insight and judgment were stated as fair to adequate.  The examiner noted that the Veteran made irregular eye contact with him and listed his speech as spontaneous with normal rate, low volume, and normal tone.  No hallucinations, delusions, obsessions, compulsions or phobia were detected.  

The Veteran reported that he was not currently seeing a therapist, as he stopped seeing a mental health provider in 2005 and that he was not taking any psychotropic or antidepressants.  The Veteran had been prescribed and would take opioids for pain.  The examiner noted that opioids are mood depressants, but that in this case opioid use is not a factor, in that if the Veteran refrained from taking opioids he would still manifest a major depression.  

The examiner noted that the effect of the Veteran's major depression on social functioning has been of moderate severity due to his irritability and tendency for social isolation.  The examiner noted that although his behavior was adequate, he was rather uncomfortable because of chronic pain issues.   The examiner's assessment was that the Veteran is able to dress and feed himself with some difficulties because of his musculoskeletal issues and is able to maintain a checking account and complete monetary transactions adequately.    

The examiner opined that the Veteran's major depression has worsened since the last examination.  He stated that the Veteran presented credible information regarding his longitudinal history in the area of major depression coupled with his chronic physical afflictions.  The examiner diagnosed the Veteran with major depression recurrent without psychosis.  He was assigned a GAF score of 50.  

An additional VA examination was performed in September 2013.  The Veteran reported difficulty staying asleep due to pain, poor appetite and described how his pain brings him to tears and impacts his quality of life.  He denied irritability and anger, but reported constant fatigue and depression related to his severe back pain.  He described how his mood worsens as his back pain worsens.  

With respect to his family and social life he reported living with his wife of 54 years and two adult grandsons who help take care of the house.  He reported having a lot of friends, not going out often and ceasing a hobby he enjoyed because of the physical pain.  

Mental status examination showed alert, full oriented, cooperative and well groomed.  Mood was noted as "in pain" and affect as distressed.  The Veteran denied current suicidal or homicidal ideation.  Speech and thought were listed as within normal limits.  Thought processes were listed as logical and goal-directed.  There was no evidence or reports of delusions or hallucinations.  Memory and attention were listed as grossly intact and insight and judgment as fair. 

The examiner opined that the following best summarized the Veteran's level of social impairment:  occupational and social impairment with reduced reliability and productivity.  He was diagnosed with depressive disorder, not otherwise specified.  

Upon review of the evidence, the Board finds that a 50 percent rating, but no higher, is warranted for the Veteran's depression.  

During the appeal period, the Board finds all reasonable doubt in the Veteran's favor and finds that his depression symptoms more nearly approximates reduced reliability and productivity required for a 50 percent rating.  As noted above, the Veteran's depression was uniformly manifested by sleep impairment, depressed mood, panic attacks, and moderately impaired concentration and attention.  

Based on the evidence of record described above, the Board finds that throughout the appeal period, the Veteran's depression symptoms result in occupational and social impairment, with reduced reliability and productivity, due to such symptoms as depressed mood, panic attacks (weekly or less often) and chronic sleep impairment.  His symptoms are consistent with a 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The preponderance of the evidence demonstrates that the criteria for a disability rating in excess of 50 percent for the Veteran's depression have not been met at any point during the relevant appeal period.  Specifically, the Veteran's depression has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas.  As such, the Board finds that a 70 percent disability rating is not warranted at any time during the relevant appeal period.  38 C.F.R. §4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 50 percent disability rating and determining whether an evaluation in excess of 70 percent is warranted, the Board finds that the evidence does not establish that during the appeal period the Veteran's depression manifested in occupational and social impairment with deficiencies in most areas.  Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on his overall occupational and social functioning.  38 C.F.R. §4.126(a).  

Throughout the appeal period, the Veteran has presented with normal speech, normal thought processes, normal impulse control, being oriented in all spheres and being capable of taking care of his daily living activities, as well as maintain close, long lasting relationships with family and friends.  He presented with mild depression in the first examination, major depression recurrent without psychosis in the second and depressive disorder, not otherwise specified in the last examination.  His attitude throughout the appeal process was friendly and cooperative.  Overall, his memory was stated as being within normal limits, with the VA examiner that provided the most current examination, noting his memory and attention as grossly intact.  In sum, his symptoms do not prevent him from functioning independently or otherwise result in occupational and social impairment with deficiencies in most areas.  

At the time of the September 2008 VA examination the Veteran had already retired and as he reported, he retired because he was eligible by age or duration of work.  
Prior to retiring the Veteran was gainfully and continuously employed for over 24 years.  See VA Form 21-8940.

Throughout the appeal period the Veteran has been in a long term marriage that he described as close.  Despite reporting feelings of hopelessness or isolation, he has consistently described having a large support system consisting of his wife, children, grandchildren, and friends.  He has four children whom he has a close relationship with and two of his adult grandchildren reside with him and his wife.  

At no time during the appeal period did the Veteran report or exhibit speech intermittently illogical, obscure or irrelevant, impaired impulse control, or spatial disorientation, or any symptoms consistent with a 70 percent disability rating.  Upon review of the record as a whole it is clear that the symptoms the Veteran experiences did not cause deficiencies in most areas.

None of his examinations showed symptoms consistent with occupational and social impairment with deficiencies in most areas.  The September 2008 examiner did opine that the Veteran has total occupational and social impairment due to mental disorder signs and symptoms, by typing "Yes" next to this statement.  This opinion is consistent with a 100 percent disability rating.  However, given that the examiner diagnosed the Veteran with mild depression, noted his memory as normal, full oriented, with good impulse control, capable of maintaining minimum personal hygiene and noted that he did not present with inappropriate behavior, hallucinations obsessive/ritualistic behavior, homicidal or suicidal thoughts, and assigned him a GAF score of 60, it is reasonable to conclude that this was a clerical error.  In addition, the VA examination that was performed subsequently clearly indicated that the Veteran's symptoms had worsened and that examiner did not conclude that he had total occupational and social impairment.  

The Veteran reported a worsening of symptoms during the January 2010 examination and the examiner noted his mood as very depressed and opined that his depression had worsened since the last examination.  The examiner diagnosed the Veteran with major depression and assigned him a GAF score of 50.  He also stated that the Veteran's major depression has been of moderate severity with respect to the effect on his social functioning.  Given the aforementioned, the Board does not place weight on the September 2008 VA examiner's opinion, specifically the portion where she opined that the Veteran had total occupation and social impairment due to mental disorder signs and symptoms.  The examiner in the September 2013 examination opined that the Veteran has occupational and social impairment with reduced reliability and productivity.  Despite the opinion of the September 2008 examiner, all of these examinations reflect symptoms that more nearly approximate those associated with a 50 percent rating.  

The Board has considered the GAF scores assigned during the relevant appeal period.  A GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  Individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The GAF scores assigned to the Veteran's psychological profile of record, during the appeal period consist of two scores, 60 and 50.  GAF scores between 51 and 60 represent moderate symptoms.  GAF scores between 41 and 50 represent serious symptoms.  Therefore, the GAF scores assigned to the Veteran's psychological profile during the relevant appeal period are consistent with a 50 percent disability rating.  

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran as well as the argument put forward in the Appellant's Brief submitted in September 2017.  

In this regard, the Board finds that the Veteran's symptoms reflect occupational and social impairment with reduced reliability and productivity, but do not reflect deficiencies in most areas, even with consideration of some symptomatology thereof, because those symptoms are not shown to be of such severity to warrant a 70 percent rating.  In light of the foregoing, the Board finds that the Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula.  

The Board has considered whether staged ratings are appropriate for the Veteran's depression during anytime during the appeal period; however, the Board finds that his symptomatology has most nearly approximated symptoms such as those exemplified by the 50 percent disability criteria throughout the appeal period.  Thus, staged ratings during any time during the appeal period are not warranted.

The Board finds that the Veteran's deficiencies must be "due to" symptoms listed for that rating level, "or others of similar severity, frequency and duration.  Vasquez-Claudio, 713 F.3d at 117.  Here, the symptoms noted during the VA examinations during the appeal period are of similar severity, frequency, and duration of those noted under the criteria for a 50 percent rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

In sum, a 50 percent rating, but no higher, is warranted for the entire period on appeal.  As the preponderance of the evidence is against the claim for a disability rating in excess of 50 percent, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

A disability rating of 50 percent, but no higher, for depression is granted.  




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


